Gary, J. The hotel is in Quincy in this State. It has no office or business in Cook county. The service of summons was upon a director of the company, who was in Cook county, not upon any business of the company, but temporarily for his own. The validity of this service to give the Circuit Court jurisdiction is attacked by an appropriate plea, and raises the only question in the case. So far as is applicable to this case, Sec. 2 of the practice act is: “It shall not be lawful for any plaintiff to sue any defendant out of the county where the latter resides or may be found;” and Sec. 4: “ An incorporated company may be served with process by leaving a copy thereof with its president, if he can be found in the county in which the suit is brought; if he shall not be found in the county, then by leaving a copy of the process with any * * * director * * * of said company found in the county.” Sec. 2 fixes the county in which the suit may be brought, and Sec. 4 the manner of service in that county. The corporation is found wherever it is doing business, but not everywhere that those engaged in its service may for their private business or pleasure stray. This is consistent with all the cases that the Supreme Court have decided upon the subject, from Bristol v. Chi. & Au. R. R. 15 Ill. 436, to Midland Pacific R. R. v. McDermid, 91 Ill. 170. The demurrer' to the plea was properly overruled, and. the judgment abating the suit is affirmed. Judgment affirmed.